DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting 
“means for guiding wire” in claim 1 [corresponding structure is disclosed in paragraph 0039 & figure 1].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 1 is objected to because of the following informalities:  it is suggested to amend the phrase “at angle theta” found in line 4 to read as “at an angle theta” since this is the first time the angle is introduced in the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11 and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 2, the claim states “the guiding means” in line 1 it is unclear if this is intending to refer to the “means for guiding” set forth in claim 1 or if it is setting forth an additional guiding means.
The claim states “a traverse which is adapted to translate the wire feed along the traverse” this renders the claim indefinite since it is unclear how the traverse is to translate an element along itself. Clarification and/or correction is required.  
The claim states “oriented substantially parallel” it is unclear what the metes and bounds of “substantially” are intending to encompass within the limitation. It is noted that parallel is a definitive orientation therefore it is unclear how an element can be oriented substantially parallel.
With regards to claim 5, the claim states “at least two prongs” in line 2, it is unclear if the at least two prongs are a part of the prongs set forth in claim 4 or if the at least two prongs are in addition to the prongs of claim 4. Clarification and/or correction is required.
With regards to claim 6, the claim states “the side plate is retractably coupled”, this renders the claim indefinite since it is unclear what the metes and bounds of “retractably coupled” encompasses. Specifically, it is unclear how an element can be retracted and still be coupled. Clarification and/or correction is required. 
With regards to claim 8, the claim states “a release actuator operatively coupled to each side plate to shift the side plates into the retracted position” this renders the claim indefinite since it is unclear how a release actuator associated to each individual side plate is to shift side plates not associated with the release actuator. 
With regards to claim 10, the claim states “substantially oriented parallel” it is unclear what the metes and bounds of “substantially” are intending to encompass within the limitation. It is noted that parallel is a definitive orientation therefore it is unclear how an element can be substantially oriented parallel.
With regards to claim 11, the claim states “the three additional arms” in line 2, it is unclear if the limitation is intending to further define the at least three to now only be three or if the limitation is intending to refer to the at least three. Clarification and/or correction is required.
With regards to claims 12 and 13, the claim states “translating the wire feed along the transverse” it is unclear if this limitation is intending to refer to the traverse previously set forth or if the limitation is setting forth a direction of movement of the wire feed. Clarification and/or correction is required.
With regards to claim 14, the claim states “the longitudinal member” in line 3, it is unclear if this is referring to the elongated member set forth previously in the claim or if it is setting forth a longitudinal member in addition to the elongated member. 
With regards to claim 16, the claim states “retractably coupled” in line 2 this renders the claim indefinite since it is unclear what the metes and bounds of “retractably coupled” encompasses. Specifically, it is unclear how an element can be retracted and still be coupled. Clarification and/or correction is required. 
The claim states “retracting the side plates such that the prongs are situated below the top surface of the longitudinal member”, it is unclear at what point within the method that the retracting occurs. For example does this occur during the winding step?
Examiner notes that no art has been applied to claims 3-11 and 16-17; however, the claims as currently presented are not deemed allowable and Applicant is required to clarify in compliance with 35 USC 112 so as to facilitate a clear understanding of the claimed invention and the protection sought.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eichler (US 4,478,260).
In reference to claim 1, Eichler discloses a device for making a wire basket (10) comprising a rotatable spinning fixture with a circular top plate (68) with an outer periphery [see col. 3 51-52], at least three arms (72) attached at a top end at the periphery of the top plate (68) and projecting downwardly at angle theta [see col. 3 lines 54-59; figure 3] relative to the vertical, such that bottom ends of the arms collectively form a circular arrangement having a diameter greater than the diameter of the top plate [see figure 5], a means for guiding wire (42, 54) onto the spinning fixture such that as the spinning fixture is rotated [col. 3 lines 26-31], the wire is wound onto the spinning fixture in a preselected pattern, and the spinning fixture includes contacts to maintain the wire onto the spinning fixture in preselected locations [see figure 3].
In reference to claim 2, the guiding means comprises a wire feed (42) connected to a traverse (54) which is adapted to translate the wire [it is noted given the indefiniteness of the limitation the 
In reference to claim 12, Eichler discloses a method for making a wire basket comprising the steps of providing a traverse apparatus for delivery of wire (52) through a wire feed (42) and for translating the wire feed lineally along a traverse (52), providing a rotatable spinning fixture (40) for winding wire thereon, the wire being received from the wire feed (42) and wound onto the spinning fixture (40) and winding a preselected pattern of wire onto the spinning fixture by selectively translating the wire feed along the transverse [the wire is fed transversely to the spinning fixture; see figure 3].
In reference to claim 13, the winding the preselected patter of wire (52) onto the spinning fixture further comprises rotating the spinning fixture while selectively translating the wire feed along the transverse, as seen in figure 3.
In reference to claim 14, the spinning fixture (40) comprises elongate members (72) having a top surface, the winding step comprises directing the wire (52) onto contacts (88) extending above the top surface of the elongate member (72) to from the preselected pattern of wire [see col. 4 lines 46-49].
In reference to claim 15, Eichler further discloses forming welds at preselected locations on the formed wire pattern [see col. 5 lines 13-16; figure 6].

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4,372,351 to Myers discloses a method and apparatus for making a wire tree basket.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725